Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
In the amendment dated 28 January 2022, the following has occurred: Claims 14, 16, 17, 19, and 22 have been amended; Claims 20 and 21 have been cancelled.
Claims 14-19 and 22 are pending.

Priority
This application claims priority to U.S. Patent Application No. 14/196,885 dated 04 March 2014 with claims priority to U.S. Provisional Patent Application No. 61/780,640 dated 13 March 2013.


Subject Matter Free of Prior Art
The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: matching a case to a plurality of experts based on a comparison between case preferences, case characteristics, and expert characteristics, receiving separate anonymized medical reports from each of the matched experts, receiving a rating for each medical reports indicating the accuracy of the report, generating a composite report from the rated 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-19 and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,510,449. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to matching imaging studies with experts such that multiple reports are produced and a composite report is produced from the multiple reports based on ratings from ratings entities.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-19 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 14 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system and computer-readable medium (“CRM”; indicated as being non-transitory at Spec Para. 0006, 0122) for matching experts to a particular case.
The limitations of (Claim 14 being representative) receive a case and associated preferences, the case provided by a submitter, the preferences including a submitter type; receive expert characteristics from an expert database storing a plurality of expert records, each of the plurality of expert records associated with an expert, the expert characteristics including indications of accepted submitter types; automatically analyze the case to determine one or more characteristics associated with the case by analyzing [...] at least one selected from a group consisting of information provided by the submitter, metadata associated with the case, and textual content associated with the case; compare the preferences and the one or more characteristics of the case to the expert characteristics to match the case to a plurality of experts, wherein the submitter type included in the preferences associated with the case matches the indications of accepted submitter types included in the expert characteristics associated with the one or more matched experts; provide the case to the plurality of matched experts, receive, from each of the matched experts, a report based on the provided case; anonymize identities of each of the matched experts to generate anonymized reports such that receivers of the reports cannot determine the identities of the matched experts from the anonymized reports; provide the anonymized reports to a plurality of rating entities; receive, from each of the plurality of rating entities, an associated rating for each of the anonymized reports, wherein an associated rating is an indication of a report's accuracy; generate a composite report based on the anonymized reports and associated ratings, wherein the composite report includes the reports listed in an order based on the associated ratings; and provide the composite report to the submitter as a response to the case, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a computing system including a storage device and one or more computer processors (Claim 14) or a CRM (Claim 19), the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the computing system or CRM this claim encompasses a person receiving a case and expert information, matching the case to the expert, providing a case to the expert(s), receiving reports from the experts, and generating a composite report based on report ratings, as described in the identified abstract idea. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a computing system or CRM that implements the identified abstract idea. The computing system or CRM are described by the applicant as generic computer components (see Spec. 0024, 0051, 0110, 0122) and are and is/are recited at a high-level of generality (i.e., a generic computer system or CRM performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim further recites the additional element of “using natural language processing.” This additional element is recited at a high level of generality and merely generally links the abstract idea to a particular technological environment or field of use. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing system or CRM to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

Claims 15-18 and 22 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 15 merely describe(s) the type of data included in the case and the type of expert. Claim(s) 16, 17 merely describe(s) additional information processing steps including providing the reports, receiving a rating, and associating the rating while also defining the expert characteristics and matching criteria. Claim(s) 18 merely describe(s) the type of submitter. Claim(s) 22 merely describe(s) where the type of rating entity.	

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 14-22, the Applicant has cancelled claims 20 and 21 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant argues:
First, in analyzing the claims under this prong of the test, the Examiner appears to oversimply [sic, oversimplify] the claims. [...] Thus, the Examiner's assertion that the claims merely recite "receiving a case and expert information, matching the case to the expert, and providing a case to the expert(s)" using a computer system or CRM is flawed and improper as this assertion fails to consider the actual specific claim language. 
Regarding (a), the Examiner respectfully disagrees and notes that it is unclear how the Examiner oversimplified the claims when the Examiner utilized the exact language from the claim when identifying the abstract idea. The Examiner notes that the bolded portion of the rejection is the identified abstract idea while "receiving a case and expert information, matching the case to the expert, and providing a case to the expert(s)" is a summary of the identified abstract idea to facilitate discussion. It is not the identified abstract idea. 
In addition, with regard to claims merely reciting mental activity, the "mental processes" grouping includes "concepts performed in the human mind (including an observation, evaluation, judgement, or opinion)" (October Guidance). Without conceding the appropriateness of the current rejection, the amended claims recite "anonymize identities of each of the matched experts to generate anonymized reports such that receivers of the reports cannot determine 
Regarding (b), the Examiner thanks the Applicant for pointing out the typographical error. As is evident from the remainder of the previous rejection (and in the current rejection), the abstract idea is characterized as a Method of Organizing Human Activity. 
As an initial matter (see above), the Examiner must focus on the ordered combination recited in the claims and cannot focus solely on the physical or hardware components of the claims under this (or any) step of the abstract idea analysis.
Regarding (c), the Examiner agrees with this statement and considered the claimed invention as an ordered combination. The result of this analysis is that the claimed invention is not subject matter eligible (see the present basis of rejection and the Non-Final Office Action dated 29 October 2021 at Pg. 5, item 10). The Examiner notes that the Applicant has not pointed to anything in the ordered combination of claimed features that would result in the claim being subject matter eligible.
In addition, the pending claims recite an improvement to technology. [...] By allowing users to access experts more efficiently through the use of automatic characteristic determination, the claimed subject matter uses computer resources more efficiently. For example, by improving user's access to experts, the claimed embodiments may limit the number of searches a user needs to perform to find an expert who meets the user's needs.
Regarding (d), the Examiner respectfully disagrees. Any purported improvement present in the claims is an improvement to the abstract idea, which is insufficient to 
There is no other technology in the claims, so item (2) is inapplicable. Regarding item (1), there is no indication that the computer is improved; the computer is not made to physically run more efficiently/faster, use less memory, or otherwise utilize fewer resources. Allowing a user to access data more efficiently is utilizing the computer for what is was designed to do; utilizing a computer to more efficiently perform a manual task (i.e., allowing users to access experts; the organized human activity) is not an improvement to the computer. See MPEP 2106.05(f) quoting Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("’[C]laiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ does not integrate a judicial exception into a practical application or provide an inventive concept.”).
	As noted in the interview dated 12 January 2022, the Examiner strongly suggests that the Applicant take the lack of subject matter eligibility into account when deciding whether to proceed with prosecution of the present application. The Examiner has reviewed the disclosure and cannot suggest a path forward with respect to the disclosed invention.



Rejection under 35 U.S.C. § 112
Regarding the indefiniteness rejection of Claims 14-22, the Applicant has cancelled claims 20 and 21 rendering the rejection of those claims moot. Regarding the remaining claims, the Applicant has amended the claims to overcome the bases of rejection.

Rejection under 35 U.S.C. § 102/103
Regarding the rejection of Claims 14-22, the Applicant has cancelled claims 20 and 21 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments in light of the present amendments and withdraws the art rejection.

CONCLUSION
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Cohen-Solal et al. (U.S. Pre-Grant Patent Publication No. 2013/0151284) which discloses a system that matches case evaluators and cases based on case and provider profiles and also provides for a double-reading a case which provides for a higher accuracy reading.
Cerello et al. (U.S. Pre-Grant Patent Publication No. 2014/0222444) which discloses a system evaluating reports related to imaging data based on a measure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626